DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on June 24, 2021 have been reviewed and considered.  Claims 1-3, 7-12 and 14 are pending in which claim 1 has been amended. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2009/0282600 A1).
	Regarding Claim 1, Robinson discloses of a garment (pants, see Figures 10-12, [0025]) including an integrated pocket (22), wherein the pocket comprises:
	a first zipper (see zipper located along 50, Figures 1, 3, 8-12, see diagram below) comprising an associated first slider (see diagram below), a first end of the first zipper (see diagram below) and a second end of the first zipper (see diagram below), and
	a second zipper (see zipper located along 46, Figures 1, 3, 5, 8-12, see diagram below) comprising an associated second slider (see diagram below), a first end of the second zipper (see diagram below) and a second end of the second zipper (see diagram below),
	wherein the zippers are not arranged in parallel in such a manner that the first ends of the zippers are adjacent to each other and that the second ends of the zippers are not adjacent to each other so that at their first ends the zippers have the smallest 
	wherein the pocket (22) is opened and closed by means of the zippers [0027],
	wherein the pocket is partly opened when one of the zippers is in a closed state and the other zipper is in a fully opened state (see Figures 8-11), wherein the pocket (22) is fully opened when both zippers are in an opened state (please note that both zippers are capable of being opened simultaneously via their structure, [0027]), and wherein the pocket (22) is fully closed when both zippers are in a closed state (see Figures 1-3 & 12),
	wherein, in a fully closed state of the pocket (see Figures 1-3 & 12), the first slider is disposed at the first end of the first zipper and the second slider is disposed at the first end of the second zipper in a fully closed state of the pocket (see diagram below),
	wherein the pocket (22) has a coherent opening area (note internal opening area of space of pocket 22 when both zippers are opened, see diagram below) over the entire length of the zippers (see diagram below),
	wherein an outer side (via 24-[0026]) of the pocket (22) is integrally formed with at least part of an outer side of the garment (via 24),
	wherein the first zipper extends substantially vertically when the garment is worn by a standing person (see Figures 1, 3, 8-12, see diagram below),
	wherein the second zipper extends substantially linearly or horizontally when the garment is worn by a standing person (Figures 1, 3, 5, 8-12, see diagram below), and
	wherein the second zipper is positioned above the first zipper, when the garment is worn by a standing person (via Figures 1, 10 & 12), (Figures 1-12, [0025]-[0027]).

    PNG
    media_image1.png
    847
    762
    media_image1.png
    Greyscale

	Robinson does not explicitly disclose wherein the second zipper defines an angle
of more than 90 degrees with the first zipper when the garment is worn by a standing
person.
	However, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to provide wherein the defined angle of
the second zipper with the first zipper of Robinson is defined of an angle of more than
90 degrees when the garment is worn by a standing person since it has been held that
discovering an optimum value of a result effective variable involves only routine skill in
the art (In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)) and as a matter of
obviousness of design so that the pocket is more easily accessible as extended with the pleat structure of the pocket.
	Regarding Claims 2-3, 8-9, and 14, the device of Robinson discloses the invention as claimed above. Further Robinson discloses:
	(claim 2), wherein at least one of the first slider and the second slider are not disposed at the first end of the associated zipper in a partially opened state of the pocket (see Figures 8-11);
	(claim 3), wherein the first slider is disposed at the second end of the first zipper and the second slider is disposed at the second end of the second zipper in a fully opened state of the pocket (see Figures 8-11; please note that both zippers are capable of being opened simultaneously via their structure, [0027]); 
	(claim 8) wherein a cover (via 30) is provided for the second zipper (see zipper located along 46, Figures 1, 3, 5, 8-12, see diagram above), see Figures 7-9 where the second zipper is “covered”,
	(claim 9), wherein the cover (via 30) for the second zipper (see zipper located along 46, Figures 1, 3, 5, 8-12, see diagram above) also covers an intermediate space (note space of pocket between the first ends of the zippers as labeled in the diagram above) between the first zipper (see zipper located along 50, Figures 1, 3, 8-12, see diagram above) and the second zipper, and also partially covers the first zipper (see Figures 9-10);
	(claim 14), wherein the outer side (via 24-[0026]) of the pocket is substantially foldable away (via pleats, 34 & 36) from the garment along a conceived axis connecting the second end of the first zipper with the second end of the second zipper when the pocket is in a fully opened state (see Figures 8-11; please note that both zippers are capable of being opened simultaneously via their structure, [0027]).

Claims 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2009/0282600 A1) in view of Earley (US 2011/0099682).
	Regarding Claims 7-8, 11 and 12, the device of Robinson discloses the invention as substantially claimed above.  Further the device of Robinson discloses (claim 11) wherein both sliders (see diagram above) respectively comprise a slider handle (see diagram above).
	The device of Robinson does not disclose (claim 7) wherein a cover is provided for at least one of the zippers, (claim 8) wherein a cover is provided for the (second) zipper, in that both slider handles or extensions of the slider handles have an access position in which they are not fully covered by the cover in the fully closed state of the pocket, and (claim 12) wherein the access positions of the slider handles or of the extensions of the slider handles are taken when the garment worn by a standing person and the slider handles or the extensions of the slider handles are directed vertically downwards.
	Earley teaches of pockets for a garment (claim 7) wherein a cover (via “flap covers” see [0006]) is provided for at least one of the zippers [0006], (claim 8) wherein a cover (via “flap covers” see [0006]) is provided for the (second) zipper [0006], (claim 11) in that both slider handles or extensions of the slider handles have an access position in which they are not fully covered by the cover in the fully closed state of the pocket (via inherent space between each slider handle and the “flap covers” [0006].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide (claim 7) wherein a cover is provided for at least one of the zippers, (claim 8) wherein a cover is provided for the (second) zipper, in that both slider handles or extensions of the slider handles have an access position in which they are not fully covered by the cover in the fully closed state of the pocket as taught by Earley in order to help provide added extra security to each pocket.
	With the device as modified, it is noted that (claim 12) wherein the access positions of the slider handles or of the extensions of the slider handles are taken when the garment worn by a standing person and the slider handles or the extensions of the slider handles are directed vertically downwards see Figure 10 of Robinson.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2009/0282600) in view of Earley (US 2011/0099682) as applied to claim 7 above, and further in view of Gregory (US 2014/0182048).
	Regarding Claim 10, the device of Robinson as modified by Earley discloses the invention as substantially claimed above.  The device does not disclose wherein the cover is elastic.
	Gregory teaches of a cover (401) for a zipper (303) wherein the cover is elastic (via spandex), [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Robinson as modified by Earley wherein the cover is elastic as taught by Gregory in order for the zipper access to be opened more freely with flexibility, [0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732